Citation Nr: 0417954	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  97-12 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include athletes foot, and a hand and face disorder.

2.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the jurisdiction of the Columbia, 
South Carolina, RO.

A hearing was held in June 1998 before the undersigned 
Veterans Law Judge, who is designated by the Chairman of The 
Board to conduct hearings pursuant to 38 U.S.C.A. § 7102 
(West 2002).  A transcript of the hearing testimony has been 
associated with the claims file.

In a decision dated in November 1999, the Board found the 
veteran's claim for service connection for a skin disorder 
not well grounded and increased the evaluation of the 
veteran's duodenal ulcer disease from 10 percent to 20 
percent.  The veteran appealed the decision to the United 
States Court of Appeals For Veterans Claims (then named 
United States Court of Veterans Appeals) (Court).  In March 
2001, the Secretary of the Department of Veterans Affairs 
(Secretary) filed a Motion to Remand (Motion) the case to the 
Board for consideration of the application, if any, of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002), to the veteran's case.  In 
September 2001, the Court granted the Motion, vacated the 
November 1999 Board decision, and remanded the case to the 
Board for review and readjudication consistent with the 
Motion.  (It is noted that despite the vacating of the Board 
decision, the RO has assigned the 20 percent rating effective 
the date of the reopened claim so the issue now before the 
Board is a rating in excess of 20 percent.)

In his informal Brief to the Court in support of his appeal, 
the veteran averred that treatment records from the "River 
View" clinic were not obtained or considered.  During the 
Board's review of the case pursuant to the Court's remand, 
the Board directed further development of the case in April 
2002 pursuant to regulations then in effect.  See 38 C.F.R. 
§ 19.9(a) (2002).  The specific development directed by the 
Board was to inquire of the veteran either to provide copies 
of any treatment records from the River View Clinic or to 
complete, sign, and return, provided VA Forms 21-4142, which 
would authorize VA to obtain the records on his behalf.  This 
was done via a September 2002 Board letter to the veteran.  
Records submitted were duplicative of records already on file 
and no additional release of information forms were 
submitted.  

In the interim, the U.S. Court of Appeals For The Federal 
Circuit, in Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), 
significantly altered the Board's development authority.  
Specifically, DAV held that the Board may not, in the absence 
of a waiver by the claimant, develop additional evidence and 
consider it in the first instance without first remanding it 
to the Agency of Initial Jurisdiction, in this case, the RO.  
In compliance with DAV, in November 2003, the Board remanded 
the case to the RO for consideration of the evidence 
developed by the Board and additional review of the veteran's 
claim.  The RO completed the additional development to extent 
possible and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran averred before the Court that there were 
relevant treatment records maintained by the River View 
Clinic not considered by the Board in the November 1999 
decision.  Following the Court's remand of the case to the 
Board, the veteran provided treatment records from another 
entity which were duplicative and already of record.

2.  The veteran was asked either to provide the records from 
River View Clinic or authorize VA to obtain them on his 
behalf.  The veteran did neither.  There is no evidence of 
additional information or evidence not developed which will 
support the veteran's claim.

3.  The service medical records (SMRs) are negative for any 
complaints or treatment of athletes foot in service.  A 
current skin disorder has not been related to service.

4.  The evidence does not establish that the veteran has a 
current skin disorder that is directly related to service or 
to any in-service occurrence or event.

5.  The veteran's duodenal ulcer is currently manifested by 
complaints of persistent abdominal pain, heartburn, nausea 
and intermittent vomiting, and the need for continuous ulcer 
therapy.  Moderate disablement, but no more is demonstrated.

6.  Anemia, weight loss, or recurring incapacitating episodes 
of severe symptoms averaging 10 or more days in duration at 
least four times yearly are not shown.


CONCLUSIONS OF LAW

1.  A skin disorder, including athletes foot, and a hand and 
face disorder, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The criteria for the assignment of a rating in excess of 
20 percent for a duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code (DC) 7305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA became effective after the veteran filed his claim 
and after a final decision by the Board.  In the absence of 
other factors, that would seem to render the VCAA notice 
provisions inapplicable, under current law, to the veteran's 
case, as it was not pending before VA on the date the VCAA 
was enacted.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel (VAOPGCPREC) 7-2003 (November 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003); 
Bernklau v. Principi, 291 F.3d 795 (2002); Cotant v. 
Principi, 17 Vet. App. 116, 122-23 (2003); Juarez v. 
Principi, 17 Vet. App. 518, 521 (2002); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Court's 2001 vacation 
of the Board's decision, however, vitiated the November 1999 
Board decision, which means the case again became pending 
before the Board after the effective date of the VCAA.

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There is no record of 
a VCAA notice letter having been issued to the veteran, 
which, as detailed above, is understandable in light of the 
procedural history of this case.  In light of the specific 
facts of this case, the Board finds the absence of a VCAA 
notice letter harmless.

First, the November 1999 Board decision provided a 
comprehensive discussion of the evidence required to support 
a claim for service connection and for an increased rating.  
The Board notes that the discussion of service connection was 
couched in terms of the now defunct "Well-Grounded" 
standard for reviewing claims, but the decision still 
informed the veteran of the specific evidence needed to 
support a claim.  Second, in addition to the assistance 
already rendered the veteran, the Board, in the September 
2002 letter, specifically asked the veteran to provide the 
evidence he claimed was ignored or, in the alternative, 
authorize the Board to obtain it.  The veteran did not 
respond to the September 2002 letter or provide any 
additional evidence not already of record.  Third, following 
the November 2003 Board remand to the RO, the February 2004 
supplemental statement of the case (SSOC) provided the 
veteran the full VCAA notice as set forth in 38 C.F.R. 
§ 3.159(b)(1) (2003).

There is no evidence in the claims file indicating that 
either the September 2002 letter or the SSOC was returned as 
undeliverable.  Cf. Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (VA need only mail notice of denial of claim to the 
latest address of record in order for the presumption of 
administrative regularity to attach); YT v. Brown, 9 Vet. 
App. 195, 199 (1996) (same rule applies to mailing of SOC); 
see also Davis v. Principi, 17 Vet. App. 29 (2003) (in order 
to rebut the presumption of administrative regularity in VA 
mailings, the appellant must establish both that the mailing 
was returned as undeliverable and that there were other 
possible and plausible addresses available to the Secretary 
at the time of the decision in question).  

The Board finds that, via the SSOC, the RO complied with the 
notice requirements.  First, the SSOC provides a 
comprehensive discussion of the assistance provisions of the 
VCAA, as required by 38 U.S.C.A. § 5103(a) (West 2002).  As 
to who would obtain what part of the required evidence, the 
SSOC details that VA will endeavor to obtain all federal 
records and all private records identified by the claimant 
and for which VA has been authorized to obtain on the 
claimant's behalf.  The SSOC referenced the September 2002 
letter wherein the veteran was asked to provide relevant 
records or authorize VA to obtain them on his behalf.  Thus, 
the veteran was fully informed of what records VA would 
obtain on his behalf and which ones he was expected to 
provide.  The Board notes that the SSOC does not discuss the 
elements of service connection and increased rating and the 
evidence required to show them.  Nonetheless, as stated, the 
Board had issued a comprehensive decision on those factors.  
Further, the SSOC informs the veteran of the relevant factors 
involved in the rating criteria.  Most important, however, is 
the fact that the veteran has not responded to these notices 
with either a request for further assistance or by providing 
additional evidence for consideration.

Therefore, the Board finds as follows: the absence of a 
discussion in the SSOC on the evidence required to support 
claims for service connection and increased rating is 
harmless; and, that the SSOC otherwise adequately complies 
with the notice provisions of the VCAA.  See Valio v. 
Principi, 17 Vet. App. 229, 232 (2003).  Further, in 
determining whether the absence of a specific VCAA letter is 
not prejudicial in this case, the Board has no need to 
speculate as to what evidence may or may not be developed or 
what impact an adequate notice would have on the veteran, as 
there is evidence of that factor before the Board.  See 
Huston v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not 
for the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  There 
is no evidence of record on which to postulate that a remand 
solely for a VCAA notice letter will result either in further 
requests for assistance or in additional evidence.  The 
evidence, as set forth above, is in fact to the contrary.  
Therefore, the Board finds the absence of a VCAA notice 
letter in this case to be harmless and non-prejudicial.  See 
Conway v. Principi, 353 F.3d 1369, 1373-1374 (no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from section 7261(b)'s requirement that Court 
"take due account of the rule of prejudicial error"); 38 
C.F.R. § 20.1102 (2003) (error or defect in decision by Board 
"which does not affect the merits of the issue or 
substantive right of the appellant will be considered 
harmless and not a basis for vacating or reversing such 
decision").

One final factor merits comment.  The Board notes the Court's 
holding in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) which held that VCAA notice is required prior 
to an initial adverse adjudication of a claim.  Obviously 
that is impossible in this case, in light of the fact that 
the veteran's case already was pending before the Court when 
the VCAA was enacted.  The Board does not deem it to be in 
the best interest of the veteran to vacate all previous 
actions and require him again to start his claim from square 
one.  Thus, in light of all the factors in this case, the 
fact that the SSOC was issued after an adverse adjudication 
is deemed harmless.

As concerns the duty to assist, VA has developed all known 
evidence deemed to be related to the veteran's claim and 
arranged for appropriate nexus and rating examinations.  All 
records obtained or generated have been associated with the 
claim file.  As found above, the claim is fully developed.  
Neither the veteran nor his representative has requested 
development of additional evidence.  Thus, VA complied with 
the duty to assist the veteran.  38 C.F.R. § 3.159(c) (2003).  
Further, the Board notes that the November 1999 decision 
found the veteran's claim not well grounded, but now finds 
that the case is more than sufficiently developed to decide 
the merits of the veteran's service connection claim.  There 
is no showing or allegation that there is additional evidence 
that could or should be obtained.



I.  Service connection claim.

Factual background.

The enlistment and separation examinations, as well as the 
service medical records (SMRs), are all negative for any skin 
disorder, including athletes foot, and a hand and face 
disorder.

In December 1995, the veteran filed a claim for a skin 
disorder, including athlete's foot.  This was denied by the 
RO in an April 1996 rating decision.

In a hearing at the RO in January 1997, the veteran testified 
that he was treated for athlete's foot in service with a 
salve, and instructed to wear white socks.  He had a fungus 
infection, which a doctor at work told him had spread from 
his feet to his hands and face, and would, "get all over your 
body and it even got in my head."  He also referred to big 
bumps on his head.  The service representative indicated 
seeing a May 1954 notation in the service records, "for a 
sore under his little left toe."

In a hearing before the Board in June 1998, the veteran in 
essence, repeated his earlier testimony.  His family doctor 
told him that if he did not wash his hands after working with 
his athletes foot, it would spread to other parts of his 
body.  It started spreading to his hands and face in 1955.  
He reported being treated at work for his skin disorder, but 
the company doctor had been dead for 15 or 20 years, and the 
company was sold and the records transferred.  In addition, 
treatment by several doctor's over the past 45 years was 
noted.  The veteran indicated he could acquire some of these 
records.  The Board agreed to hold its decision in abeyance 
for 60 days to allow the veteran to acquire this evidence.

In a VA skin examination in March 1999, the veteran 
complained of itching.  He reported being currently treated 
with pills and creams for his skin disorder.  He also 
reported soaking his feet in chlorox.  The examiner noted 
that the veteran had worked at a Celanese plant and was 
exposed to some chemicals.

The examiner noted no abnormalities of the feet, or 
interdigital spaces, and no evidence of dermatophytosis.  
Examination of the hands revealed some roughness, chiefly at 
the 3rd and 4th metacarpal phalangeal joints, with mild 
crusting in the area. There were also some ulceration's noted 
at the scalp, not follicular in nature, which were shallow.  
They did not have any discharge, but were hyperpigmented.

The impression was a history of dermatophytosis of the hands 
and feet, with no lesions noted during examination.  The 
examiner stated that the claims file noted that the veteran 
had eczema in service.  The lesions however did not appear 
like eczema, or a fungal infestation (referring to the 
ulcerations on the scalp).  The examiner observed that he 
could not find any descriptions of any skin lesions involving 
the scalp during service.  The lesions on the scalp, were the 
only ones found, and he opined that they could not be related 
to athlete's foot.  Further, they did not look like a fungal 
or an eczematous lesion.  The scalp lesions appeared to be a 
superficial skin infection.

Post Remand medical evidence was received in December 1998 
from Mercy Medical-Ebenezer Center, and dated in February 
1995.  These noted an allergic type reaction around his left 
ear and side of face with swelling and multiple bumps on his 
ear.

Additional VA medical records from 1995 to 1998 were also 
received.  These noted chronic eczema on his face; rash and 
itching on toes, fingers, and face described as eczematous 
rash, toes and fingers, and erythmatory macerated rash.  This 
was diagnosed as tinea pedis/eczema.  Several other unrelated 
conditions were noted.

The file also contains medical records beginning in the mid 
1980's for skin disorders, and unrelated disorders.

The veteran's representative asserts that all doubt is 
resolvable in favor of the veteran, and that the benefit 
sought should be allowed on that basis.



Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2003).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 31 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2003).

None of the medical evidence on file suggests a relationship 
with the appellant's currently diagnosed skin disorders and 
any skin disorder, or athlete's foot in service. In addition, 
the most current examination found no current lesions of the 
hands and feet.  Referring to lesions noted on the veteran's 
scalp, the examiner opined that they did not appear like 
eczema, or a fungal infection, nor could they be related to 
athlete's foot.  They appeared to be a superficial skin 
infection.  These were not tied by any opinion to any in-
service occurrence or event.

There is no medical evidence which would etiologically link 
the veteran's current skin disorders, if any, to service. 
There are no post-service medical records of file which show 
pertinent pathology that can be related to service.  
Specifically, there was no diagnosis of athlete's foot in 
service, nor has any medical examiner attributed the 
appellants current skin disorders, if any, to his active 
service.  Thus, a direct causal link between the appellant's 
skin disorders and service has not been demonstrated.  As 
noted, the examiner at the medical examination opined that 
the veteran's symptoms cannot be related to his military 
service.

The Board has considered the appellant's statements that he 
has a skin disorder, including athletes foot, and a hand and 
face disorder from the time of service. Although the 
appellant's statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  There is no 
showing that he has any medical training, and in repeated 
cases the Courts have held that laypersons are not qualified 
to render medical opinions, and such are entitled to no 
weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck 
v. Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).

II.  Increased rating.

Factual background.

Historically, the RO granted service connection for duodenal 
ulcer by rating decision in May 1995.  An August 1995 rating 
decision granted a compensable evaluation of 10 percent, 
effective November 30, 1994.  The veteran filed his current 
claim for an increase in January 1997.  An August 1997 rating 
decision continued the 10 percent evaluation.

In a July 1995 VA examination, the veteran reported 
developing stomach troubles and being diagnosed with a 
duodenal ulcer in 1953.  Since that time he has taken various 
medications.  In 1984 and 1987, he had severe melena and 
anemia requiring a blood transfusion in 1987.  He complained 
of current episodes of severe mid epigastric pain occurring 
approximately once weekly lasting 3 to 4 days despite 
medication.  He had almost constant heartburn, with sensation 
of food backing up, and insomnia secondary to pain and 
bloating with constant gas.

The examiner noted the veteran was well nourished and obese.  
The abdomen was mildly distended with no organomegaly, 
tenderness, muscle spasm, guarding, or masses.  His weight 
was 236 pounds as was his past year's weight.  He did not 
complain of periodic vomiting, but had occasional melena.

A radiology report noted a barium flow through the esophagus, 
into the stomach, duodenal bulb, and duodenal sweep without 
obstruction.  The esophagus was normal.  The stomach had 
evidence of thickening of the gastric folds, the duodenal 
bulb was deformed.  Duodenal sweep was abnormal in its visual 
portions.  The examiner diagnosed a history of duodenal ulcer 
with abnormal UGI and CBC.
In September 1995, the veteran underwent an esophagoscopy 
procedure in which the esophagus, stomach, pylorus, and 
duodenum appeared to be normal, except for some nodular 
lesions located over the greater curvature and 2-3 lesions 
over the antrum.  The diagnosis was gastritis, rule out H. 
pylori infection.

In a VA examination, in May 1997, the veteran noted treatment 
in 1953 for diarrhea, nausea, and upper gastrointestinal 
pain, and a diagnosis of duodenal ulcer. He has had stomach 
trouble since then.  He reported regular treatment with 
Tagamet, Maalox, and diet.  His symptoms were fairly well 
controlled as long as he took his medication.  However, even 
with medication he had flare-ups as often as twice a month.  
If he missed his medication, he had a recurrence of bloating, 
nausea, vomiting, and upper abdominal pain recurring for 
several days until he resumed his medication.

The veteran weighed 236 pounds.  His abdomen was soft, and 
moderately obese, with slight tenderness to pressure, but no 
abdominal organs or masses were felt.  The veteran was not 
anemic.  He had periodic episodes of vomiting lasting for 
part of one day, on an average of once or twice monthly.  The 
diagnosis was a history of duodenal ulcer.

In a hearing before the Board in June 1998, the veteran and 
his daughter offered testimony. The veteran's daughter 
testified that his food regurgitated whole, and he burped 
constantly.  The veteran testified that he took Tagamet and 
Maalox twice daily, as well as Tums.  If he did not take his 
medication, the acid would build up in his stomach.  The acid 
build up may occur even with his medication.  He reported not 
being able to eat spicy foods, and a recent weight loss of 15 
pounds.  He experienced nausea and diarrhea, as well as some 
vomiting.  He also has occasional blood in his stool.  His 
ulcer has gotten worse over the years.  He also testified, in 
essence, that he had to take an early retirement after 34 
years because of blackouts caused by his duodenal ulcer.  
When questioned further, the veteran explained that he was 
actually discharged from his position in 1986 after he 
slipped and fell on a wet floor.

The veteran further testified that from April 1999 to the 
date of the hearing he went from 246 pounds to 210 pounds.  
He lost 15 pounds in a 3-week period.  He reported treatment 
by several doctor's over the past 45 years, and indicated he 
could acquire some of these records.  The Board agreed to 
hold its decision in abeyance for 60 days to allow the 
veteran to acquire this evidence.

In a VA examination, in March 1999, the examiner noted that 
he was provided the claims file for review.  He noted that 
the medical records were minimal compared to the history 
obtained from the veteran.  The file indicated a longstanding 
history of upper gastrointestinal bleeding from duodenal 
ulcer.

The veteran was last hospitalized for duodenal ulcer disease 
in 1989, and was transfused with 2 units of blood.  His 
follow-up examinations since that time have been at the VA 
and at Piedmont hospital.  He described persistent abdominal 
pain, which waxes and wanes.  This was on a daily basis, 
sometimes severe, but with no associated radiation.  He had 
nausea, and intermittent vomiting about twice monthly.  He 
lost 22 to 32 pounds since last year, going from 246 pounds 
to 215 pounds.  He has had black stools, but no diarrhea, 
constipation, or passing of bright red blood per rectum,.

The examiner noted that the veteran was in no distress, 
neither in pain, or jaundiced. His abdomen was flat, soft and 
nontender, with no masses.  Bowel sounds were normal.  He 
could not ascertain the degree of discomfort from the ulcer 
disease, but from the veteran's description the pains were 
daily with intermittent vomiting.  The examiner further noted 
that the veteran's description of pain was highly consistent 
with recurrent duodenal ulcer disease.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).
 
Additionally, the Court, in Mittleider v. West, 11 Vet.App. 
181 (1998) (per curiam), noted that "when it is not possible 
to separate the effects of the [service- connected condition 
and the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition."  Mittleider at 182 (quoting 61 Fed. 
Reg. 52,698 (Oct. 8, 1996)).  The Board notes the veteran's 
extensive medical records regarding upper and lower abdominal 
symptoms, and disorders.  As it is not possible to 
distinguish between every symptom generated by the veteran's 
service-connected duodenal ulcer disease, and non-service 
connected disorders, the Board's analysis of the appropriate 
disability rating will consider all manifestations pertinent 
to the applicable rating criteria.

The RO rated the veteran under the provisions of the VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.114, DC 7305, 
Duodenal ulcer as follows:

Severe; pain which is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 60 
percent rating.

Moderately severe; less than "severe," but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year warrants a 40 
percent rating.

Moderate; with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration or with 
continuous moderate manifestations warrants a 20 percent 
rating.

Mild; with recurring symptoms once or twice yearly warrants a 
10 percent rating. 38 C.F.R. § 4.114, DC 7305 (2003).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114 (2003).

The medical evidence indicates that the veteran's duodenal 
ulcer is manifested primarily by the need for continuous 
ulcer therapy.  The medical evidence also documents the 
veteran's reports of problems with regurgitation, heartburn, 
and occasional nausea and intermittent vomiting.  The Board 
finds that the medical evidence of record demonstrates 
moderate manifestations that have been continuous over the 
recent years, and that these manifestations certainly exceed 
the impairment contemplated in the "mild" category.  For 
these reasons, the Board finds that the symptoms of service-
connected duodenal ulcer more nearly approximate the criteria 
for a "moderate" disability rating for a 20 percent 
evaluation.  38 C.F.R. § 4.3, 4.7, DC 7305 (2003).  The Board 
finds that a higher evaluation of 40 percent is not 
warranted, as anemia, weight loss, or recurring 
incapacitating episodes of severe symptoms averaging 10 or 
more days in duration at least four times yearly, have not 
been manifested or more nearly approximated.  Id.  It 
necessarily follows that the criteria for a 60 percent 
rating, the highest rating offered for duodenal ulcer, have 
not been more nearly approximated.

Inasmuch as duodenal ulcer is specifically listed in the 
Ratings Schedule and no other listed condition offering 
higher disability ratings is shown, the claim cannot be 
considered under any other analogous condition. Further, the 
Board notes that possible gastroesophageal reflux disease is 
mentioned in the claims file; however, recent medical 
evidence indicates that the esophagus and stomach are 
essentially normal.  In any event, the claims file does not 
reflect service connection for gastroesophageal reflux 
disease and thus the condition cannot be considered in this 
appeal.

The Board finds no basis on which to disagree with the rating 
decision's determination that the veteran's disability 
picture is not unusual or exceptional so as to merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).


ORDER

Entitlement to service connection for a skin disorder, to 
include athletes foot and a hand and face disorder, is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer disease, is denied.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

